Citation Nr: 9921096	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-11 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUE

Entitlement to service connection for a right wrist disorder.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service in the Marine Corps from 
September 1986 to September 1997, when he received a medical 
discharge.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for a right wrist disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained by the agency of 
original jurisdiction.

2.  The appellant was treated in-service for right wrist pain.  
He was diagnosed shortly after service with right DeQuervain's 
tenosynovitis and with tendinitis of the right wrist.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, a 
right wrist disability was incurred during the appellant's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim for service connection for a right wrist 
disorder is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is plausible.  
The evidence on file includes service medical records and reports 
of VA examinations, including x-ray reports.  All relevant facts 
have been properly developed and no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.304.  To establish 
service connection for a disability, symptoms during service, or 
within a reasonable time thereafter, must be identifiable as 
manifestations of a chronic disease or permanent effects of an 
injury.  Further, a present disability must exist and it must be 
shown that the present disability is the same disease or injury, 
or the result of disease or injury incurred in or made worse by 
the appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  Service connection 
may be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease occurred in service.  38 C.F.R. 
§ 3.303(d)

Review of the service medical records reveals that the appellant 
sought treatment in April 1995 for right wrist pain of several 
days duration.  He stated that it hurt to pronate and supinate.  
On physical examination, tenderness but no swelling or deformity 
were observed.  The diagnosis was pain, right wrist.  The report 
of medical history associated with the appellant's July 1997 
separation examination includes a complaint of swollen or painful 
joints.  No wrist abnormality was described on the examination.

Approximately one month after his release from active duty, the 
appellant again sought treatment at a Naval medical facility for 
right wrist pain in October 1997.  He stated that he had had no 
known injury and that he had had the pain on and off for 
approximately two years.  The pain was described as being dull 
and constant currently.  On physical examination, the appellant's 
right wrist demonstrated no erythema or swelling, but the doctor 
observed tenderness on palpation of the right wrist.  Sensory 
testing was intact to light touch and muscle strength was 5/5.  
The appellant demonstrated a full range of active motion, as well 
as a positive Finkelstein's test.  The Navy physician rendered a 
clinical assessment of DeQuervain's tenosynovitis/carpal tunnel 
syndrome.  

Thereafter, approximately three months after his release from 
active duty, the appellant underwent a VA medical examination in 
December 1997.  The appellant was noted to be right hand 
dominant.  He complained of low grade pain on the dorsum of the 
right wrist.  On physical examination, there was no definite 
redness, heat or swelling, but the examiner observed a localized 
area of swelling when the wrist was in full palmar flexion.  
There was also pain on palpation over this area.  The appellant 
demonstrated decreased palmar flexion and ulnar deviation, as 
well as normal dorsiflexion and radial deviation; this motion was 
accomplished with increased discomfort at the extremes of motion.  
Radiographic examination of the right wrist was normal.  The 
examiner rendered a clinical impression of tendinitis of the 
right wrist and/or a small dorsal ganglion cyst.

Accordingly, the Board, based on its review of all the relevant 
evidence in this matter, finds that the evidence is at least in 
equipoise as to the merits of this claim.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Taking into 
consideration the facts above and the nature of the appellant's 
activities while he was in the Army, including 10 years as an 
administrative clerk, and giving the benefit of the doubt to the 
appellant, the Board finds that it is at least as likely as not 
that the tenosynovitis/tendinitis of the right wrist demonstrated 
by the appellant in October 1997, and December 1997, was related 
to service.  The evidence on this issue being in equipoise, 
entitlement to service connection for a right wrist disability is 
warranted.

ORDER

Service connection for a right wrist disability is granted.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

